Citation Nr: 1537362	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-47 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and/or major depressive disorder, and to include panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  A psychiatric disorder was not "noted" at service entrance.

2.  The Veteran's currently diagnosed anxiety disorder and major depressive disorder (MDD) were not incurred in and are not otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and/or major depressive disorder, and to include panic attacks have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in January 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim in February 2010 and June 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the February 2010 VA opinion to lack probative value as the examiner could not express an opinion without resorting to speculation.  Further, the examiner failed to provide a rationale for why an opinion could not be rendered.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (noting that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  On the other hand, although the June 2014 VA examiner also did not provide an opinion as to the etiology of the Veteran's psychiatric disorders, the examiner provided a detailed explanation as to why the etiology of the Veteran's disorders could not be provided without resorting to speculation.   Accordingly, the Board finds that the June 2014 VA medical opinion is adequate.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of generalized anxiety disorder and MDD are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted. 
38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and/or major depressive disorder, and to include panic attacks.  Specifically, he claims that his psychiatric disorder had its onset while he was on active duty and that any psychological evaluation during service was the "tip of the proverbial iceberg" demonstrating that he had a mental disorder that was inadequately diagnosed.  He argues that his psychological disorder persisted after service with continuity of symptomatology linked to his inservice psychological manifestation as immature personality disorder, arguably a misdiagnosis for expediency.  See the March 2014 appellant's brief.  At this point it is notes that personality disorder and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c); 4.9.  

The Board will first consider whether the Veteran's psychiatric disorder existed prior to active service.  In this regard, a psychiatric disorder was not diagnosed at the pre-induction examination in August 1976.  Further, in the August 1976 report of medical history, completed by the Veteran at service entrance, he specifically checked "no" as to having nervous trouble, depression, or excessive worry.  As such, a preexisting disorder was not noted upon the Veteran's entry into his of active service, and the presumption of soundness arises.  As such, the burden shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's psychiatric disorder was both preexisting and not aggravated by service. See Wagner, 370 F.3d at 1096.

Service treatment records reflect that the Veteran was seen in July 1978 for "tension + stress."  It was noted that he had been a disciplinary problem "since the start."  He had gone AWOL on one occasion and had been placed on report for other offenses. Due to his last offence, he had been reduced in rate to seaman recruit.  The impression was of immature personality.  A normal psychiatric examination was noted at time of service separation examination approximately one month later.

Further, VA treatment records show a diagnosis of generalized anxiety disorder in October 2009.  In December 2009, the diagnosis was major depressive disorder.  These diagnoses were rendered many years after service separation and do not provide evidence of a psychiatric disorder prior to service entrance in September 1976.

For these reasons, the Board finds that the presumption of soundness has not been rebutted in this case.  The "clear and unmistakable" standard is a high one.  There is no recorded evidence from the time surrounding the Veteran's actual entry to active duty that gives any indication that he had a psychiatric disorder prior to active service.  In fact, the Veteran's psychiatric disorders (anxiety and MDD) were diagnosed decades after service separation.  Further, the Veteran specifically denied any history of a psychiatric disorder in his pre-induction report of medical history in September 1976.  There is also no contemporaneous private medical evidence showing a diagnosis of a psychiatric disorder prior to service.  Accordingly, as the Board finds that there is a lack of contemporaneous medical evidence clearly and unmistakably indicating that the claimant had a psychiatric disorder prior to active service, the presumption of soundness has not been rebutted.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record).  Hence, the Board finds that the Veteran's psychiatric disorders did not pre-exist active duty service.

The Board next finds that the Veteran has current diagnoses of anxiety disorder and MDD.  As noted above, VA records show a diagnosis of generalized anxiety disorder in October 2009.  In December 2009, the diagnosis was major depressive disorder.  A June 2014 VA psychiatric examination report also diagnosed the Veteran with generalized anxiety disorder and MDD.  

Next, the Board finds that the Veteran's currently diagnosed anxiety disorder and MDD were not incurred in and are not otherwise related to service.  As noted above, service treatment records reflect that the Veteran was seen in July 1978 for "tension + stress."  He had gone AWOL on one occasion and had been placed on report for other offenses.  Due to his last offence, he had been reduced in rate to seaman recruit.  The impression was of immature personality; however, a psychiatric disorder was not diagnosed at that time.  A normal psychiatric examination was also noted at time of service separation examination approximately one month later.  A psychiatric disorder, to include anxiety or depression, was not noted at service separation.  As such, this evidence weighs against a finding that the Veteran's currently diagnosed psychiatric disorders were incurred in service.

The Veteran was afforded a VA examination in February 2010.  During the evaluation, the Veteran reported that his pre-service history included that he was suspended from school for being tardy too many times to class.  He reported numerous misconduct charges within the first 6 months that he was in service.  His post-service history included incarceration for 45 days for assaulting a police officer and resisting arrest.  He had had domestic problems to include having assault charges leveled against him.  His symptoms were noted to have been present for 25 years or more.  The examiner diagnosed generalized anxiety disorder with panic attacks; major depressive disorder.  The examiner stated that he was unable to determine if the Veteran's current symptoms were the result of military service without resorting to mere speculation.  It was noted that while the Veteran exhibited significant symptomatology and related functional impairments as documented in the report, he frequently reported experiencing consequences for behaviors that he denied.  He stated that there was some evidence that this pattern preceded the Veteran's military service as indicated by his being tardy for class and by not being re-hired at his prior job after returning from service.  In sum, the February 2010 VA examiner could not express an opinion as to the etiology of the Veteran's psychiatric disorders without resorting to speculation.

The Board finds the February 2010 VA medical opinion to lack probative value.  The February 2010 VA examiner could not express an opinion without resorting to speculation.  A mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (noting that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  In this case, the examiner provided a cursory explanation. He recited the Veteran's pre-service tardiness for class and not being rehired for a job after service as evidence that there was pattern that the claimant suffered consequences of his behavior prior to service.  He did not identify what additional evidentiary development might have led to a non-speculative opinion, or offer any other rationale for his inability to provide a nexus opinion; nor did he identify any further relevant information that should be obtained to facilitate a non-speculative determination.  For these reasons, the February 2010 VA mental disorders medical opinion lacks probative value.

The Veteran was afforded another VA examination in June 2014.  The examiner diagnosed the Veteran with generalized anxiety disorder and MDD.  Although the examiner opined that the etiology of the Veteran's psychiatric disorders could not be expressed without resorting to speculation, the examiner provided the following explanation:

"What is clear is that Veteran has been a depressed and distressed individual for much of his life, but the specific point of onset of these symptoms is unclear.  The current 2507 asks "did the Veteran have an acquired psychiatric disorder prior to his entry into active military service in September of 1976?  If so, is the evidence clear and unmistakable (undebatable) that such a disorder existed prior to service?"  However, it is unclear exactly when Veteran began experiencing his anxiety and depressive symptoms, and thus it is impossible, without resorting to speculation, to declaratively state that Veteran's symptoms began prior to his service in the military.  At the same time, given this unclear symptom onset, it can also not be said, without resorting to speculation that Veteran's symptoms began during or after his military experiences.  During the current C&P examination, Veteran asserted that his troubles began after he felt he was "getting picked on" after he went AWOL.  As such, it would seem likely that Veteran's symptoms began after this alleged incidence of getting picked on.  However, Veteran also stated that he had no problems before getting picked on, yet still went AWOL in reaction to being placed on a ship as part of his service in the Coast Guard.  This suggests that he had psychological problems prior to the act of going AWOL, problems that drove his strange perception that he shouldn't have to be made to serve on a ship (despite enlisting in the Coast Guard), and problems that made him feel so tense that he needed to escape his duties.  Veteran claimed "everything was fine until I went AWOL", which serves as evidence that there were no incidents, prior to the act of AWOL, that were perceived as stressful, traumatic or something capable of causing the development of a mental disorder.  Yet during this non-stressful time, Veteran still had odd perceptions (why should a Coast Guard serviceman be put on a ship?), and still felt distressed enough to desert his position.  As such, there is evidence that Veteran had a mental disorder prior to any distressing events he may have experienced in the military.  This mental condition has progressed unabated for years, up to the present where this mental condition has been elevated due to his issues with homelessness and finances."

Notably, the examiner stated that given the lack of precipitating events, it was impossible to determine if the Veteran had a pre-existing mental disorder that was clearly exacerbated by his military experiences.  Further, the examiner stated that nothing could be identified as the "cause" of the Veteran's mental disorders and it could not be determined when the Veteran developed his current mental disorders.  

The Board notes that there is no medical opinion to the contrary of record.  The Veteran has not provided any medical evidence in support of his assertion that his psychiatric disorders are related to service.

The Board has also not overlooked the Veteran's contentions provided in support of his claim.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex psychiatric disorders of anxiety and MDD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Anxiety disorder and MDD are medically complex psychological disorders because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

Moreover, although the Veteran has stated that his psychiatric disorders are due to service and have persisted since service separation, the Veteran was first diagnosed and treated for these disorders many years after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention any psychiatric symptoms at any time prior to his November 2009 claim.  For example, in June 1979, less than one year after service separation, the Veteran filed a claim for service connection for asthma and filed subsequent claims for an increased rating for asthma.  At no time, however, did the Veteran mention symptoms of a psychiatric disorder during these prior claims. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder, when viewed in the context of his action regarding his other claims for compensation and higher ratings, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a psychiatric disorder in service and a lack of persistent symptomatology at the time he filed the other claims.  The Board finds that this evidence weighs against the Veteran's claim that a psychiatric disorder was incurred in or is otherwise related to service.

For these reasons, and based upon review of all the lay and medical evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's psychiatric disorders and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and/or major depressive disorder, and to include panic attacks is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


